Newton, J.
In this case defendant was charged with first degree arson. Following plea bargaining the charge was reduced to second degree arson and a plea of guilty entered. A sentence of not less than 1 year nor more than 2 years was imposed. On appeal defendant asserts the sentence is excessive.
Section 28-504.02, R. R. S. 1943, fixes the penalty for second degree arson at 1 to 10 years. The defendant was 17 years of age. He had previously been found guilty in juvenile court of assault with intent to inflict great bodily injury as the result of a shooting, was subsequently expelled from school for assaulting a principal, arrested for disturbing the peace, for concealing stolen property, and for damaging a door to a woman’s apartment. In the present instance defendant participated in scattering gasoline and setting fire to an apartment house.
The sentence given was minimal in nature and it is evident there has not been an abuse of discretion. See State v. Medina, 189 Neb. 765, 204 N. W. 2d 785.
The judgment of the District Court is affirmed.
Affirmed.